Latimer, Judge
(dissenting):
I dissent.
The alleged unfavorable information was set out in a statement by defense counsel. This is his challenge:
“The accused challenges Chief Machinist’s Charles P. Carpenter for the following reasons: In that he is the division officer of the accused. When the accused went over the hill, he may have caused more work to be done in this division, or in the department for that matter. Mr. Carpenter may have some feelings for the accused, and also when the accused was up at Captain’s Mast, the Executive Officer asked Mr. Carpenter how Rogers was doing in his work, and he said, in effect, that he was the worst man he had ever had in the division.”
A recess was taken at the request of trial counsel, and when court reconvened the member verified the information under oath and the court-martial sustained the challenge. It would thus ap*671pear that the defense desired the information disclosed to support its challenge, and I know of no legal basis to support a holding that the president erred when he permitted defense counsel to make his statement. Moreover, it is saddling him with an unnecessary burden to require a sua sponte instruction informing the court members to disregard evidence placed in the record for the benefit of the defense.
Assuming for the moment that the accused should be permitted to escape the effect of his counsel’s statement, I find no prejudice. The sentence imposed by the court-martial was reduced substantially by appellate agencies and,, unless accused has offended again, he is; now back on duty without decrease in-grade as his bad-conduct discharge and reduction were suspended with provision for automatic remission. Moreover, he was not confined, and he lost only $69.00 in forfeitures. Accordingly, I have grave doubts that a reassessment of sentence at this time is necessary to effectuate justice.